DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-20
Withdrawn:
none
Examined:
1-20
Independent:
1 and 11
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting
x


Priority
As detailed on the 6/20/2018 filing receipt, this application claims priority to as early as 1/6/2017.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Objection to the drawings
The supplemental drawings filed 6/14/2018 and 7/11/2018 are objected to.  The file wrapper contains color drawings under Supplemental Content, and the color appears to be integral to the disclosure.  Color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  37 CFR 1.4(c) and the USPTO "Requirements of a Petition" webpage (https://www.uspto.gov/patents-application-process/petitions/01-requirements-petition) provide further information on filing a petition.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h) and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention (e.g. the relationship of the invention to "recommending treatment for diseases"), particular to all claims, and distinguishing the instant application from any related applications.  (MPEP 606 pertains.)


Claim objections
Claims 8 and 18 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
8, 18
EV
A definition of the abbreviation should be recited, consistent with [3] of the specification.

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 11
biological entities
In claim 1, the scope of the term is unclear, rendering the claim indefinite.  For example, it is not clear whether the term refers only to living biological claim elements or also reads on non-living elements.

Claim 11 is rejected similarly.
1, 7, 11, 17
automatically inferring relationships between ... with...
In claim 1, the recited grammar of "...between... with..." is unclear and renders the claim indefinite.  Possibly the claim should recite "...between... and..."  An interpretation is assumed below consistent with this suggestion.

Claims 7, 11 and 17 are rejected similarly.
4, 14
the relationships between biological entities,
diseases, or attributes of the entities or diseases stored in the information architecture
Lacks clear antecedent at least because there is no previous recitation of this particular element.

Claim 14 is rejected similarly.


5, 15
...aspects... are interpreted to have potential relationships amongst themselves.
In claim 5, it is unclear what this recitation requires at least (i) because the effect of recited "are interpreted to have" instead of, for example, "comprise" or "consist of" and (ii) because the effect of the recited "potential" is unclear as to the required structural relationship between "aspects" and "relationships."  Unclear optionality or conditionality.  MPEP 2111.04 and 2173.05(h).II pertain.

Claim 15 is rejected similarly.
6-7, 16-17
measurement aspects
The relationship is unclear between this recitation and the "measured... aspects" ("inputting" step) of claim 1.

Claims 7 and 16-17 are rejected similarly.

Relatedly, in claims 7 and 17, the recited "the relationships between measurement aspects of the extracellular vesicles" requires but lacks clear antecedent.

Relatedly, in claims 7 and 17, the recited "the measured aspects between extracellular vesicles" also requires but lacks clear antecedent.

Relatedly, in claims 7 and 17, the recited "the 
6, 16
... relationships... are represented via...
In claim 6, it is unclear what this recitation requires at least (i) because the effect of recited "are represented via" is unclear versus reciting for example "are calculated as" or "are calculated using" and (ii) because it is unclear whether what are recited after "via" are steps to determine the "relationships," are elements to be used in determining the "relationships" or are forms of the determined "relationships."

Claim 7 and 16-17 is rejected similarly.


7-8, 17-18
further comprising comparing
In claim 7, the relationships are unclear between the recited "further comprising comparing..." and the "method" and steps of claim 1.  Any required order (if any) of the overall steps is unclear, and the relationship is unclear between the output of the "comparing" and the "method."  This rejection might be overcome by further specifying the above relationships.

Claims 8 and 17-18 are rejected similarly.
7, 17
key
In claim 7, the recited "key" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)

Claim 17 is rejected similarly.
9, 19
The method of claim 1, wherein providing recommendations includes
In claim 9, the recited "providing recommendations" requires but lacks clear antecedent.  If this recitation refers to a previously instantiated instance, then (i) it is not clear which instance that is and (ii) this recitation should be preceded by the article "the."  If this recitation instantiates this "providing," then (i) this is not clear and (ii) it is not clear what are the relationships of this instance to the previously recited steps and elements of the claim and to the claimed method overall.  This rejection might be overcome by for example amending claim 9 to depend from claim 8.

Claim 19 is rejected similarly.
10, 20
such as medical history
Unclear optionality or conditionality.  MPEP 2111.04 and 2173.05(h).II pertain.


10, 20
the biological sample
In claim 10, the recited "the biological sample" requires but lacks clear antecedent.  If this recitation refers to a previously instantiated instance, then it is not clear which instance that is.  If this recitation instantiates this claim element, then (i) this is not clear and (ii) this instantiation should be preceded by the article "a."  This rejection might be overcome by for example amending to recite the article "a" instead of "the."

Claim 20 is rejected similarly.


10, 20
the accuracy of the recommendations
In claim 10, the recited "the accuracy of the recommendations" requires but lacks clear antecedent.  If this recitation refers to a previously instantiated instance, then it is not clear which instance that is.  If this recitation instantiates this claim element, then (i) this is not clear and (ii) this instantiation should be preceded by the article "a."  This rejection might be overcome by for example amending to recite the article "an" instead of "the."

Claim 20 is rejected similarly.
11
A system... comprising... a processor device that... receives...; generates...
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "receives," "generates," etc.  MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions.

Similar recitations in claim 13 also render that claim indefinite, e.g. claim 13 "stores" (may be amended to "configured to store").  Relatedly, it is not clear, structurally, when the recited "information architecture" is required to store the recited elements, e.g. as part of the claimed "system" or as a future possibility.
11
A system... comprising... a processor device that... receives...; generates...
Relatedly, claim 11 is to a 101 machine or manufacture, i.e. a "system" in this instance, limited according to its claimed physical structure, but it is not clear what is the structure associated with the recited "receives," "generates," etc. and similar steps.  The recited "processor device" is not interpreted as requiring structure clearly linking the "system" to the recited steps in a structural sense appropriate to a claim to a machine or manufacture.  This rejection might be overcome by, for example, reciting a data storage device, comprised by the "system," and instructions stored therein and configured according to the recited elements and steps, as supported at [200-201] of the specification.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).

Written description
Claims 8 and 18 are rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 8 recites "...comprising providing recommendations for diagnosis of diseases, treatment of diseases, potential biochemical compounds that may act as pharmaceutical agents, potential EV 
Additionally, the specification, for example at [71], while enabling for analyzing at least some conditions within cancer and neurodegenerative disease is not clearly enabled for analyzing the recited "any other clinical conditions for human or vertebrate healthcare."  In the field of medical and veterinary research, diagnosis and recommendation of care, PHOSITA being an expert/professional, doctoral level researcher or care provider would have required undue experimentation to perform the recitation.  Generally, is not clear written description support for the recited "or any other clinical conditions for human or vertebrate healthcare."
Claim 11 similarly lacks support.
As appropriate, these rejections may be overcome, for example, (i) by narrowing to clearly supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
Any amendment should be propagated throughout the claims as appropriate.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 generally pertains.

Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1, 11
inputting...
extracted extracellular vesicles
The recited "extracted extracellular vesicles" is interpreted as a product-by-process element, i.e. the recited "extracellular vesicles" limited according to any structure clearly required by the recited product-by-process limitation of having been "extracted."  The recited "extracted" is not itself claimed and is limiting only to the extent that the structure of the "extracellular vesicles" is clearly required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential). 



Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-20
Claims 1-20 are rejected under 35 USC 103 as unpatentable over Keerthikumar (as cited on the attached "Notice of References Cited" form 892) in view of Klinke (as cited on the attached "Notice of References Cited" form 892).

Claims 1-20 recite inventions for analyzing extracellular vesicle data and recommending treatment for disease.
Regarding claim 1, the recited inputting and associated recitations are taught as at least Keerthikumar's "ExoCarta datasets" (p. 689; and entire document).
The recited generating and associated recitations are taught as at least Keerthikumar's "Database design and structure" (p. 689; and entire document).
Keerthikumar does not explicitly teach relational inference, but Klinke utlizes the database of Keerthikumar, and the claim reads on the inference of Klinke.  
Thus, the recited inferring and associated recitations are taught as at least Klinke's "infer interaction networks" (p. 1855; and entire document).

Claim 2 specifies particular "aspects" at least one of which reads on Klinke's "morphology" (p. 1860; and entire document).


Claim 3 specifies particular information architectures, at least one of which reads on Keerthikumar's "MySQL" (p. 689; and entire document).

Claim 6 specifies forms of representation, at least one of which reads on Klinke's "binary result" (p. 1855).
Andreu-Perez, Javier, et al. "Big data for health." IEEE journal of biomedical and health informatics 19.4 (2015): 1193-1208.

Claim 8 specifies providing recommendations, at least one of which is taught as at least Klinke's "Challenges in demonstrating durable clinical responses...," "To better understand how cell-to-cell communication becomes altered in cancer...," "we aimed to infer common mechanisms by which these cancer cells alter the selective fitness landscape...," "tumor-derived exosomes contribute to two of the emerging hallmarks of cancer: evading tumor immunosurveillance and deregulating cellular energetics" and "Results" (abstract; p. 1854; p. 1862; pp. 1856-1860; and entire document).

Claim 9 specifies use of a similarity measure which reads on Klinke's "similarity" (p. 1857; Fig. 3; and entire document).

Claim 10 specifies use of additional information which reads on Klinke's "using a variety of data integration sources" (p. 1855; and entire document).

Regarding claims 4-5 and 7, those claims recite embodiments already taught by the art as applied to claims 1-3, 6 and 8-10.  Claim 4 requires that the already recited "information architecture contain different values for different states," which recitation reads on the varying embodiments taught as already described.  Similarly, claim 5, requires "potential relationships," which due to the breadth of "potential" reads on the already-described teachings of extracellular vesicles.  Similarly, claim 7, requires one or 

The art is applied to claims 11-20 as described above for claims 1-10.  

Combining Keerthikumar and Klinke
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the extracellular vesicle analysis of Keerthikumar using the related teaching of Klinke.  As motivation to combine, an advantage taught by Klinke of modifying methods such as those of Keerthikumar would have been the teaching of Klinke that "Given the recent interest in exosomes as a new mode of cell-to-cell communication, we used the ExoCarta database to annotate the nodes within network based upon previous reports that a particular protein has been observed in exosomes" (p. 1858).  Thus, PHOSITA would have been motivated to modify Keerthikumar using the above techniques of Klinke in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Keerthikumar and Klinke are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Klinke to the related teaching of Keerthikumar. 
Regarding each of the above claim rejections, to the extent that the limitations within a claim are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of providing a recommendation including the JE elements of "generating..." and "...inferring...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 11 are interpreted as directed to the abstract idea of providing a recommendation including the JE elements of "generates..." and "...infers...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims are analogous to an abstract idea in the form of at least a method of organizing human activity, such as the practice of a technologist, scientist, medical professional or a computer performing analogous functions (e.g. BASCOM, BSG, Meyer as cited in MPEP 2106).
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to 
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1 and 11 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "inputting" and "receives" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Keerthikumar (as cited on the attached "Notice of References Cited" form 892) and Klinke (as cited on the attached "Notice of References Cited" form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.
Summary and conclusion regarding claims 1 and 11
Summing up the above Mayo/Alice analysis of claims 1 and 11, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter. 

Remaining claims
Claims 2-10 and 12-20 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 1-20 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to analysis of extracellular vesicles.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Keerthikumar (as cited on the attached "Notice of References Cited" form 892) in view of Klinke (as cited on the attached "Notice of References Cited" form 892).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.
Application
Patent
Remarks / examples
17320018

In a BRI, instant claims 1-20 read on embodiments within the scope of conflicting claims 1-20 and/or are obvious over the conflicting claims in view of the art cited above.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.
Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/